Office ofHatTis County District Clerk
         Case 4:19-cv-03943           - Marilyn
                                Document    1-1Burgess I Case
                                                Filed on      (Cause)inDetails
                                                          10/10/19      TXSD2019625...
                                                                               Page 1 of Page
                                                                                         30 1 of 1



         f.f~)    201962504 • MILLER, CHRISTOPHER vs. METROPOLITAN LLOYDS INSURANCE                                                   Chronological Print    ~:I
                                                                                                                                         History     All 1.-t:]
         ~ COMPANY OF TEXAS (Court 129)                                                                                                  (non-finandat)

             Summary                 Appeals          Cost Statements             Transfers       Post Trial Writs      Abstracts                  Parties
            Court Costs        Judgments/Events           Settings             Services/Notices   Court Registry      Child Support                Images

          C~ Cilek column headings to sort. Click again to toggle direction.                                                             Print Events     [Q'l
           Date           Description           Order      Post         Pages      Volume/Page    Filing             Person
                                                Signed     Jdgm                                   Attorney           Filing
                                                Date
                          ANSWER                                                                  INGRAM,            METROPOLITAN LLOYDS
           10/3/2019      ORIGINAL                                                                THOMAS             INSURANCE COMPANY OF
                          PETITION                                                                GLENN              TEXAS
                          JURY FEE PAID
           9/3/2019
                          (TRCP 216)
                          ORIGINAL                                                                CORONA,
           9/3/2019                                                                                                  MILLER, CARRIE
                          PETITION                                                                JESSE S
                          ORIGINAL                                                                CORONA,
           9/3/2019                                                                                                  MILLER, CHRISTOPHER
                          PETITION                                                                JESSE S




 [WS5]




                                                                                                                                                             EXHIBIT A




https ://www.hcdistrictclerk.com/edocs/pub lic/CaseDetails.aspx?Get=HzYdeexduwSh3 T gu... 10/9/2019
  Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 2 of 30
                                                                                                            !)1212019 9:22 PM
                                                                              Marilyn Bu111ess - District Clerk Horris County
                                                                                                    Envelope No. 36457244
                                                                                                            By: Nelson Cuero
                                                                                                   Filed: 9/312019 12:00 AM
                               CAUSE NO.          2019-62504

CHRISTOPHER MILLER,                           §              IN THE DISTRICT COURT
CARRIE MILLER,                                §
                                              §
        Plaintiffs,                           §
                                              §
VS,                                           §              OF HARRIS COUNTY, TEXAS
                                              §
METROPOLITAN LLOYDS                           §
INSURANCE COMP ANY OF TEXAS,                  §
                                              §
       Defendant.                             §              129th JUDICIAL DISTRICT

                            PLAINTIFFS' ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Plaintiffs CHRISTOPHER                  MILLER and CARRIE MILLER (the

"MILLERS"), and complains of Defendant METROPOLITAN LLOYDS INSURANCE

COMPANY OF TEXAS ("METROPOLITAN'').                    In support of such claims and causes of

action, Plaintiffs respectfully show unto this Honorable Court and Jury as follows:

                              I. DISCOVERY CONTROL PLAN

        I. I   Discovery in this case should be conducted in accordance with a Level 2 tailored

discovery control plan pursuant to Texas Rule of Civil Procedure 190.4.

                                          II. PARTIES

       2.1     Plaintiffs, CHRISTOPHER MILLER and CARRIE MILLER, are residents of

Harris County, Texas.

       2.2     Defendant,    METROPOLITAN           LLOYDS      INSURANCE COMPANY OF

TEXAS, is a domestic company engaged in the business of insurance in this state. It may be

served with process by serving its registered agent, CT Corporation System, by certi(ied mail,

return receipt requested, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136, or wherever

it may be found. Plaintiffs request citation be issued and E-served to Plaintiffs' attorney's office


PLAINTIFFS' ORIGINAL PETITION                                                                    PAGE-I•
   Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 3 of 30




at this time.

                              Ill. JURISDICTION AND VENUE

        3.1     This Court has jurisdiction over this case in that the amount in controversy

exceeds the minimum jurisdictional limits of this Court.

        3.2     Venue is proper in Harris County, Texas, because all or a substantial part of the

events giving rise to the lawsuit occurred in this county, and the insured property that is the basis

of this lawsuit is located in Harris County, Texas.

                       lV. AGENCY AND RESPONDEAT SUPERIOR

        4.1     Whenever in this Petition it is alleged that Defendant did any act or thing, it is

meant that Defendant or its agents, officers, servants, employees, or representatives did such a

thing. It was also done with the full authoriz.ation or ratification of Defendant or done in the

normal routine, course and scope of the agency or employment of Defendant or its agents,

officers, servants, employees, or representatives.

                                V. CONDITIONS
                                      ,       PRECEDENT

        5.1     All conditions precedent to recovery have been performed, waived, or have

occurred.

                        VI. FACTS APPLICABLE TO ALL COUNTS

        6.1     The MILLERS are the owners of a Texas Homeowner's Policy number

7500143780 issued by METROPOLITAN (the "Policy").

        6.2     The MILLERS own the insured property, which is specifically located at 19815

Elm Fork Drive, Humble, TX 77346 (the "Property").

        6.3     METROPOLITAN, or its agent(s), sold the Policy, insuring and covering the

Property against damages from storm•related events, to Plaintiffs.

        6.4     On or about May 26, 2018 (incorrectly assigned by Defendant as June 3, 2018)



PLAINTIFFS' ORJOINAL PETITION                                                                PAOE-2·
   Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 4 of 30




and January 22, 2019, the MILLERS experienced storms that damaged the Property. In its track,

the storms left behind widespread damage to the Property, Plaintiffs' home.

          6.5    The   MILLERS      timely   submitted    a   claim    to     METROPOLITAN.

METROPOLITAN assigned various adjusters to adjust the claim. However, METROPOLITAN

and its agents were not diligent in investigating Plaintiffs' loss. METROPOLITAN failed to

timely and accurately investigate the covered loss. METROPOLITAN assigned claim number

JDH91327 and JDI14539 to the MILLERS' claims.

          6.6    Ultimately, METROPOLITAN, inspected the MILLERS' property after the

storms.      During the inspection, METROPOLITAN, was tasked with the responsibility of

conducting a thorough and reasonable investigation of the MILLERS' claims, including

determining the cause of, and then quantifying the damage done to the MILLERS' home.

          6. 7   METROPOLlTAN prepared a repair estimate which did not account for all of the

covered damages. Further, even the damages that were accounted for were vastly under-scoped.

Thus, Defendant METROPOLITAN demonstrated it did not conduct a thorough. investigation of

the claim.

          6.8    Defendant METROPOLITAN failed to fairly evaluate and adjust the MILLERS'

claim as they are obligated to do under the Policy and Texas law.           By failing to properly

investigate the claim and wrongfully denying full coverage to the MILLERS, METROPOLITAN

engaged in unfair settlement practices by misrepresenting material facts to the MILLERS.

          6.9    Defendant METROPOLITAN failed to perform its contractual duty to adequately

compensate the MILLERS under the terms of the Policy.                   SpecificaUy, Defendant

METROPOLITAN failed and refused to properly pay proceeds for the Policy, although due

demand was made for proceeds to be paid in. an amount sufficient to cover the damaged

property, and all conditions precedent to recovery upon the Policy had been carried out and



PLAINTlFFS' ORIGINAL PETITION                                                              PAGE•3-
        Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 5 of 30

,.

     accomplished by the MILLERS. Defendwit METROPOLITAN's conduct constitutes a material

     breach of the insurance contract.

            6.10    Defendant METROPOLITAN misrepresented to the MILLERS that the damage

     to the Property was not covered under the Policy, even though the damage was caused by a

     covered peril. Defendant's conduct constitutes a violation of the Unfair Settlement Practices

     specified in Tex. Ins. Code§ 541.060(a)(I).

            6.11    Defendant METROPOLITAN's repair estimate under-scoped the covered

     damages wid misrepresented the benefits under the Policy, which promised to pay the amount of

     loss to the MILLERS. Defendant's conduct constitutes a violation of the Misrepresentation

     Regarding Policy or Insurer section specified in Tex. Ins. Code§ 541.051(1)(8).

            6.12    Defendant METROPOLITAN failed to make an attempt to settle the MILLERS'

     claims in a prompt and fair manner, although they were aware of its liability to the MILLERS

     was reasonably clear under the Policy. Defendant's conduct constitutes a violation of the Unfair

     Settlement Practices specified in Tex. Ins. Code § 54 I .060(a)(2)(A).

            6.13    Defendant METROPOLITAN failed to explain to the MILLERS why full

     payment was not being made.          Furthermore, Defendant did not communicate that future

     payments would be forthcoming to pay for the entire losses covered under the Policy, nor did

     Defendant provide any explwiation for the failure to adequately settle the MILLERS' claims, in

     violation of Tex. Ins. Code § 54 I .060(a)(3).

            6.14    Defendwit METROPOLITAN failed to affirm or deny coverage of the

     MILLERS' claim within a reasonable time. Specifically, the MILLERS did not receive timely

     indication of acceptance or rejection, regarding the full and entire claim, in writing from

     Defendants.    Defendant's conduct constitutes a violation of the Unfair Settlement Practices

     specified in Tex. Ins. Code§ 541.060(a)(4).



     PLAINTIFFS' ORIGINAL PETITION                                                           PAOE-4-
   Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 6 of 30




       6.15    Defendant METROPOLITAN refused to fully compensate the MILLERS under

the terms of the Policy, even though Defendant failed to conduct a reasonable investigation.

Specifically, Defendant METROPOLITAN performed a results/outcome-oriented investigation

of Plaintiffs' claim, which resulted in a biased, unfair and inequitable evaluation of the

MILLERS' losses to the Property. Defendant's conduct constitutes a violation of the Unfair

Settlement Practices specified in Tex. Ins. Code § 54 l.060(a)(7).

       6.16    Defendant METROPOLITAN misrepresented the insurance policy sold to the

MILLERS by (I) making an untrue statement of material fact regarding coverage; (2) failing to

state a material fact necessary to make other statements made not misleading, considering the

circumstances under which the statements were made; (3) making a statement in a manner that

would mislead a reasonably prudent person to a false conclusion of a material fact regarding

coverage; (4) making a material misstatement of law; and/or (5) failing to disclose a matter

required by law to be disclosed, including failing to make a disclosure in accordance with

another provision of the Texas Insurance Code, in violation of Section 541.061 of the same.

       6.17    Defendant METROPOLITAN failed to meet its obligation under the Texas

Insurance Code regarding timely acknowledging Plaintiffs' claim, beginning an investigation of

the MILLERS' claim, and requesting all information reasonably necessary to investigate the

MILLERS' claim within the statutorily mandated deadline. Defendant's conduct constitutes a

violation of the Prompt Payment of Claims subchapter specified in Tex. Ins. Code§ 542.055.

       6.18    Defendant METROPOLITAN failed to accept or deny the MILLERS' full and

entire claim within the statutory mandated deadline of receiving all necessary information.
                                                            ~




Defendant's conduct constitutes a violation of the Prompt Payment of Claims subchapter

specified in Tex. Ins. Code § 542.056.

       6.19    Defendant METROPOLITAN failed to meet its obligations under the Texas



PLAINTIFFS' ORJGJNAL PETITION                                                            PAGE   -5-
   Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 7 of 30




Insurance Code regarding payment of claims without delay. Specifically, Defendant has delayed

full payment of Plaintiffs' claim longer than allowed and, to date, the MILLERS have not yet

received full payment for their claim. Defendant's conduct constitutes a violation of the Prompt

Payment of Claims subchapter specified in Tex. Ins. Code § 542.058.

       6.20    From the point in time the MILLERS' claims were presented to Defendant

METROPOLITAN, the liability of Defendant to pay the full claim in accordance with the terms

of the Policy was reasonably clear. However, Defendant METROPOLITAN has refused to pay

the MILLERS in full, despite there being no basis whatsoever on which a reasonable insurance

company would have relied to deny the full payment. Defendant's conduct constitutes a breach

of the common law duty of good faith and fair dealing.

       6.21    As   11   result of Defendant's wrongful acts and omissions, the MJLLERS were

forced to retain the professional services of the attorney and law firm who are representing the

MILLERS with respect to these causes of action. On or about April 16, 2019, the MILLERS'

counsel sent a letter of representation requesting various documents related to the stonns,

including a certified true copy of the complete policy covering the property on the date of loss,

with all endorsements.

       6.22   On or about May 24, 2019, the MILLERS' counsel sent a Texas Insurance Code

542A Notice and Texas Deceptive Trade Practices Act ("DTPA") Demand letter to the

Defendant. The letter gave Defendant a statement of the acts or omissions giving rise to the

claims and included the specific amount alleged to be owed by the insurer on the claims for

damage to or loss of a covered property, as well as the amount of reasonable and necessary

attorney's fees incurred by Plaintiffs as of the date of the Notice. The letter also infonned

Defendant of potential violations under the DTPA and Insurance Code related to its handling and

adjusting of Plaintiffs' claims and potential claims, including attorney's fees, statutory penalty



PLAINTIFFS' ORIGINAL PETITION                                                             PAGE-6•
   Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 8 of 30




interest, and additional damages arising from those violations. The Notice and Demand letter

provided Defendant with the statutorily mandated sixty days to respond, and an opportunity to

resolve the claims without extended litigation costs. The letter was submitted with a line-itemed

Xactimate damage estimate with color photos, detailing the exact damages at the Property and

the costs to repair it. Defendant acknowledged the letter and asked for a re-inspection of the

Property in a letter to the MILLERS' counsel dated July 3, 2019. That re-inspection took place

July 31, 2019 without a change in claims position by Defendant. The sixty-one day statutory

notice requirement has been satisfied, as well as the statutory requirement that Defendants either

deny a DTP A and Insurance Code Demand or be allotted a sixty-day time period to attempt to

resolve the claim before a Petition is to be filed.

        6.23   To date, Defendant METROPOLITAN has failed to and refused to pay the

MILLERS for the proper repair of the property. The MILLERS' experience is not an isolated

case.   The acts and omissions of Defendants committed in this case, or similar acts and

omissions, occur with such frequency that they constitute a general business practice of

Defendants with regard to handling these types of claims. Defendants' entire process is unfairly

designed to reach favorable outcomes for the company at the expense of the policyholder.

                                           VII. COUNTS

        7.1     Plaintiffs incorporate by reference all facts, statements, and allegations set forth in

all previous paragraphs, as if set fonh in full in each cause of action that follows.

        7.2     COUNT 1- BREACH OF CONTRACT

                a.      At the time of the loss, Plaintiffs had valid, enforceable insurance contract

        in place, issued by Defendant (the "Policy"). Plaintiffs were the insureds oftbe contract.

        Plaintiffs fully performed their contractual obligations by making premium payments as

        required by the insurance contract, and at all times complied fully with all material



PLAINTIFFS' ORIGINAL PETITION                                                                  PAGE .7.
  Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 9 of 30




      provisions of the Policy.

                b.   According    to   the   Policy _that    Plaintiffs   purchased,   Defendant

      METRO POLITAN had the duty to investigate and pay Plaintiffs' policy benefits for

      claims made for covered damages, including additional benefits under the Policy,

      resulting from the damages. As a result of these damages, which result from covered

      perils under the Policy, the Plaintiffs' home has been damaged.

                c.   Defendant METROPOLITAN's failure to properly investigate and refusal,

      as described above, to pay the adequate compensation as it is obligated to do under the

      terms of the Policy in question and under the laws of the State of Texas, constitutes a

      material breach of Defendant METROPOLITAN's contract with Plaintiffs. As a result of

      this breach of contract, Plaintiffs have suffered the damages that are described in this

      Petition, the producing cause of which is Defendant's actions.

      7.3       COUNT 2 - PROMPT PAYMENT OF CLAIMS; VIOLATION OF TEXAS
                          INSURANCE CODE §542, ET SEQ.

                a.    Under the Texas Insurance Code, Defendant METROPOLITAN had a

      duty to investigate and pay Plaintiffs' claims under the Policy in a timely manner.

      Defendant METROPOLITAN violated Chapter 542 of the Texas Insurance Code by not

      timely: (I) commencing its investigation of the claims; (2) requesting information needed

      to investigate the claims; (3) communicating with its insured regarding the status of its

      investigation, including failing to accept or reject Plaintiffs' claims in writing within the

      statutory timefrarne; (4) conducting its investigation of the claims; and (5) paying the

      claims.

                b.   All of the above-described acts, omissions, and failures of Defendant are a

      producing cause of Plaintiffs' damages that are described in this Petition. Defendant

      METROPOLITAN is therefore liable under Chapter 542 for penalty interest at the rate


PLAINTIFFS' ORIGINAL PETITION                                                              PAGB-8-
  Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 10 of 30




      set forth in the statute, and attorney's fees tweed as costs of this suit.

              c.       Additionally, if it is determined Defendant METROPOLITAN owes

      Plaintiffs any additional money on Plaintiffs' claims, then Defendant has automatically

     ?iolated Chapter 542 in this case.

      7.4     COUNT 3- UNFAIR INSURANCE PRACTICES; VIOLATION OF
                       TEXAS INSURANCE CODE§ 541, ET SEQ.

              a.       As an insurer, Defendant METROPOLITAN owes statutory duties to

      Plaintiffs as its insured. Specifically, the Texas Insurance Code prohibits Defendant

      METROPOLITAN from engaging in any unfair or deceptive act or practice in the

      business of insurance.

              b.       By     its   acts,   omissions,     failures,    and    conduct,   Defendant

      METROPOLITAN has engaged in unfair and deceptive acts or practices in the business

      of insurance in violation of 541 of the Texas Insurance Code. Such violations include,

      without limitation, all the conduct described in this Petition, plus Defendant's

      unreasonable delays and under-scoping in the investigation, adjustment, and resolution of

      the Plaintiffs' claims, plus Defendant's failure to pay for the proper repair of the

      Plaintiffs' home on which liability had become reasonably clear. They further include

      Defendant's failure to give Plaintiffs the benefit of the doubt. Specifically, Defendant

      METROPOLITAN are guilty of the following unfair insurance practices:

                       i.      Misrepresenting to Plaintiffs pertinent facts or policy provisions

              relating to the coverage at issue;

                       ii.     Failing to attempt in good faith to effectuate a prompt, fair, and

              equitable settlement of claims submitted in which liability had become reasonably

              clear;

                       iii.    Failing to provide promptly to a policyholder a reasonable


PLAINTIFFS' ORIGINAL PETITION                                                               PAGE-9-
 Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 11 of 30




             explanation of the basis in the insurance policy in relation to the facts or

             applicable law fur the denial of a claim or for the offer of a company's settlement;

                     iv.     Failing to affirm or deny coverage of Plaintiffs' claims within a

             reasonable time;

                     v.      Refusing to pay Plaintiffs' claims without conducting a reasonable

             investigation with respect to the claims; and

                     vi.     Misrepresenting the insurance policy sold to Plaintiffs by (I)

             making an untrue statement of material fact regarding coverage; (2) failing to

             state a material fact necessary to make other statements made not misleading,

             considering the circumstances under which the statements were made; (3)

             making a statement in a manner that would mislead a reasonably prudent person

             to a false conclusion of a material fact regarding coverage; (4) making a material

             misstatement of law; and/or (5) failing to disclose a matter required by law to be

             disclosed, including failing to make a disclosure in accordance with another

             provision of the Texas Insurance Code.

             c.      Defendant METROPOLITAN has also breached the Texas Insurance

      Code when it breached its duty of good faith and fair dealing. Defendant's conduct as

      described herein ha~ resulted in Plaintiffs' damages that are described in this Petition.

             d.      All of the above-described acts, omissions, and failures of Defendant are a

      producing cause of Plaintiffs' damages that are described in this Petition, and were done

      knowingly and/or intentionally as that term is used in the Texas Insurance Code.

      7.5    COUNT 4-DTPA; VIOLATIONS OF TEXAS BUSINESS AND
                     COMMERCE CODE§ 17.46, ET SEQ.

             a.      Plaintiffs are individuals who sought and acquired a good, the Policy that

      is the subject of the suit, by purchase, from the Defendant.         They also sought and


PLAINTIFFS' ORJGINAL PETITION                                                              PAOE-10·
  Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 12 of 30




       acquired the service and adjustment of claims under that policy, a service that was

      "furnished in connection with the sale or repair of goods", as defined by the DTPA. This

      qualifies Plaintiffs as consumers of goods and services provided by Defendant as defined

       by the Texas Deceptive Trade Practices Act ("DTPA"), codified under Chapter 17 of the

      Texas Business and Commerce Code. The Plaintiffs have met all conditions precedent to

      bringing this cause of action against Defendants. Specifically, Defendant's violations of

      the DTPA include without limitation, the following matters.

             b.      By its acts, omissions, failures, and conduct that are described in th.is

      Petition, Defendant METROPOLlT AN has committed false, misleading, or deceptive

      acts or practices in violation of§ 17.46(b)(2), (3), (5), (7), (11), (12), (13), (20), and (24)

      of the DTPA. In this respect, Defendant's violations include without limitation:·

                     1.      Unreasonable delays in the investigation, adjustment and

             resolution of Plaintiffs' claims, during which Defendant employed a series of

             alleged "independent adjusters" under the control of Defendant, that caused

             confusion to Plaintiffs as to whom was representing whom, and had Vfhose best

             interests in mind.     This gives Plaintiffs the right to recover under Section

             17.46(b)(2) and (3) of the DTPA;

                     ii.     As described in this Petition, Defendant represented to Plaintiffs

             that the insurance policy and Defendant's adjusting and investigative services had

             characteristics, uses, or benefits that it did not have, which gives Plaintiffs the

             right to recover under Section 17.46(b)(5) of the DTPA;

                     iii.    As described in th.is Petition, Defendant represented to Plaintiffs

             that the insurance policy and Defendant's adjusting and investigative services

             were of a particular standard, quality, or grade when they were of another in



PLAJNTIFFS' ORIGINAL PETITION                                                              PAGE-II-
  Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 13 of 30




            violation of Section I 7.46(b)(7) of the DTPA;

                    iv.     As described in this Petition, Defendant represented to Plaintiffs

             that the insurance policy and Defendant's adjusting and investigative services

            conferred or involved rights, remedies, or obligations that it did not have, which

             gives Plaintiffs the right to recover under Section l 7.46(b)(12) of the DTPA;

                    v.      Defendant knowingly made false or misleading statements of fact

            concerning the need for replacement of roofing systems, which gives Plaintiffs the

             right to recover under Section 17.46(b)(!3) of the DTPA;

                    vi.     Defendant breached an e,cpress and / or implied warranty that the

            damage caused by the subject storms would be covered under the insurance

             policies. This entitles the Plaintiffs to recover under Sections l 7.46(b)(l2) and

             (20) and I 7.50(a)(2) of the DTPA;

                    vii.    Defendant failed to disclose information concerning the insurance

             policy which was known at the time of the transaction where the failure to

             disclose such information was intended to induce the Plaintiffs into a transaction

             into which the Plaintiffs would not have entered had the information been

             disclosed. This gives Plaintiffs the righno recover under Section I 7.46(b)(24) of

             the DTPA;

                    viii.   Defendant's    actions,   as   described    in   this   Petition,   are

             unconscionable in that it took advantage of Plaintiffs' lack of knowledge, ability,

             and e,cperience to a grossly unfair degree. Defendant's unconscionable conduct

             gives Plaintiffs the right to reliefunder Section 17.50(a)(3) of the DTPA; and

                    i,c.    Defendant's conduct, acts, omissions, and failures as described in

             this Petition, are unfair practices in the business of insurance in violation of



PLAINTIFFS' ORIGINAL PETITION                                                             PAGE -12•
  Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 14 of 30




             Section l 7.50(a)(4) of the DTPA, under which violations of Chapter 541 of the

             Texas Insw:ance Code are an enabling statute.

             c.      All of the above-described acts, omissions, and failures of Defendant are a

      producing cause of Plaintiffs' damages that are described in this Petition. All of the

      above-described acts, omissions, and failures of Defendant were done knowingly and

      intentionally, as those tenns are used and defined in the Texas Deceptive Trade Practices

      Act.

      7.6    COUNT 5 - BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

             a.      By its acts, omissions, failures, and conduct, Defendant has breached its

      common law duty of good faith and fair dealing by failing to pay the proper amounts on

      Plaintiffs' entire claims without any reasonable basis, and by failing to conduct a

      reasonable investigation to determine whether there was a reasonable basis for this

      denial. Defendant has also breached this duty by unreasonably delaying payment of

      Plaintiffs' entire claims, and by failing to settle Plaintiffs' entire claims because

      Defendant knew or should have known that it was reasonably clear that the claims were

      covered. These acts, omissions, failures, and conduct of Defendant are a proximate cause

      of Plaintiffs' damages.

      7.7    COUNT 6 - MISREPRESENTATION

             a.      Defendant METROPOLITAN is liable to Plaintiffs under the theories of

      intentional misrepresentation, or in the alternative, negligent misrepresentation.

      Defendant METROPOLITAN did not inform Plaintiffs of certain exclusions in the

      policy. Misrepresentations were made by Defendant METROPOLITAN or its agents,

      with the intention that they should be relied upon and acted upon by Plaintiffs, who relied

      on the misrepresentations to their detriment.      As a result, Plaintiffs have suffered



PLAINTIFFS' ORIGINAL PETITION                                                           PAGE-13-
  Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 15 of 30




        damages, including but not limited to loss of the Property, loss of use of the Property,

        mental anguish and attorney's fees. Defendant METROPOLITAN is liable for these

        actual consequential and penalty-based damages.

                               VIII. WAlVER AND ESTOPPEL

        8.1      Defendant is waived and is estopped from asserting any coverage defenses,

conditions, exclusions, or exceptions to coverage not contained in any reservation of rights letter

to the Plaintiffs.

                           IX. DAMAGES/ CLAIMS FOR RELIEF

        9.1     All the damages described and sought in this Petition are within the jurisdictional

limits of the Court. In accordance with Texas Rule of Civil Procedure 47(c), Plaintiff hereby

notifies the Court she is seeking only monetary relief of$100,000 or Jess, including damages of

any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees.

        9.2     The above described acts, omissions, failures, and conduct of Defendants caused

Plaintiffs' damages, which include, without limitation, (I) the cost to properly repair Plaintiffs'

home, (2) any investigative and engineering fees incurred by Plaintiffs, (3) court costs, and (4)

attorney's fees. The Plaintiffs are entitled to recover consequential damages from Defendants'

breach of contract. The Plaintiffs are also entitled to recover the amount of Plaintiffs' claims

plus interest on the amount of the claims, under Chapter 542 of the Texas Insurance Code, as

damages each year at the rate determined on the date of judgment by adding five percent to the

interest rate determined under Section 304.003 of the Texas Finance Code, accruing beginning

on the date the claims were required to be paid. This interest is in addition to prejudgment

interest.

        9.3     Defendant has also "knowingly" and "intentionally" committed deceptive trade

practices and unfair insurance practices as those terms are defined in the applicable statutes.



PLAINTIFFS' ORIGINAL PETITION                                                             PAOE·l4•
  Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 16 of 30




Because of Defendant's knowing and intentional misconduct, Plaintiffs are entitled to additional

damages as authorized by Section 17.SO(b)(l) of the DTPA, which allows recovery ofup to three

times economic damages. Where there is an enabling statute for the DTPA, as there is here with

the Texas Insurance Code, Plaintiffs are entitled to recovery of up to three times actual damages.

Plaintiffs are further entitled to the additional damages that are authorized by Chapter 541 of the

Texas Insurance Code.

       9.4     Defendant's breach of its duty of good faith and fair dealing owed to Plaintiffs

was done intentionally, with a conscious indifference to the rights and welfare of Plaintiffs, as

defined in Chapter 41 of the Texas Civil Practice and Remedies Code. These violations by

Defendant are the type of conduct which the State of Texas protects its citizens against by the

imposition of exemplary damages. Therefore, Plaintiffs seek the recovery of exemplary damages

in the amount to be determined by the finder of fact that is sufficient to punish Defendant for its

wrongful conduct and to set an example to deter Defendant and others similarly situated from

committing similar acts in the future.

                                    X. ATTORNEY'S FEES

       10.1    As a result of Defendant's conduct that is described in this Petition, Plaintiffs

have been forced to retain the undersigned law firm and attorney to prosecute this action, and has

agreed to pay reasonable attorney's fees. Plaintiffs are entitled to recover these attorney's fees

under Chapter 38 of the Texas Civil Practice and Remedies Code, Chapters 541 and 542 of the

Texas Insurance Code, and Section 17.50 of the DTPA.

                                         XI. DISCOVERY

       11. l   Under Texas Rule of Civil Procedure 194, the Defendant is requested to disclose

within fifty (50) days of service of this request, the information of material described in Texas

Rule of Civil Procedure I 94.2(a) through (1). Plaintiffs' Requests for Disclosure, Requests for



PLAINTIFFS' ORIGINAL PETITION                                                             PAGE•IS•
  Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 17 of 30




Production, Interrogatories, and Requests for Admissions are attached, for service at the time of

service of this Petition, and incorporated herein by reference.

                                      XII. JURY DEMAND

       12.1    Plaintiffs demand a jury trial and tenders the appropriate fee with this Petition.

                                         XIII. PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs CHRISTOPHER MILLER and

CARRIE MILLER pray that Defendant METROPOLITAN LLOYDS rNSURANCE

COMPANY OF TEXAS be cited to appear and answer herein, and that upon trial hereof, said

Plaintiffs have and recover such sums as would reasonably and justly compensate Plaintiffs in

accordance with the rules of law and procedure, as to economic damages, actual damages,

consequential damages, statutory penalty interest, treble damages under the Texas Deceptive

Trade Practices Act and Texas Insurance Code, and all punitive and exemplary damages as may

be found. In addition, Plaintiffs request the award of attorney's fees for the trial and any appeal

of this case, for all costs of court, for prejudgment and post-judgment interest, at the highest rate

allowed by law, and for any other and further relief, at law or in equity, to which Plaintiffs may

show themselves to be justly entitled.
                                                      Respectfully submitted.

                                                      THE CORONA LAW FIRM, PLLC


                                                      By: /s/ Jesse S, Corona

                                                      Jesse S. Corona
                                                      Texas Bar No. 24082184
                                                      Southern District Bar No. 2239270
                                                      12807 Haynes Road, Bldg E ·
                                                      Houston, Texas 77066
                                                      Office: (281) 882-3531
                                                      Facsimile: (713) 678-0613
                                                      Jesse@theCoronaLawfinn.com



PLAINTIFFS' ORIGINAL PETITION                                                                PAOE-16-
 Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 18 of 30




                                      ATTORNEY FOR PLAINTIFFS




                                                               '




PLAINTIFFS' ORIGINAL PETITION                                      PAOE-17-
  Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 19 of 30
                                                                                                 10/3/2019 10:47 AM
                                                                        Marilyn Burgess District Clerk Harris County
                                                                                        w



                                                                                               Envelope No. 37348839
                                                                                            By: JONATHAN PATTON
                                                                                            Flied: 10/3/201910:47 AM

                                   CAUSE NO. 2019-62504

CHRISTOPHER MILLER AND                          §       IN THE DISTRICT COURT
CARRIE MILLER,                                  §
                                                §
       Plaintiffs,                              §
                              §
v.                            §                         OF HARRIS COUNTY, TEXAS
                              §
METROPOLITAN LLOYDS INSURANCE §
COMPANY OF TEXAS,             §
                                                §
                                                §
       Defendant.                               §       129th DISTRICT COURT

                 DEFENDANT METROPOLITAN LLOYDS INSURANCE
                    COMPANY OF TEXAS' ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Metropolitan Lloyds Insurance Company of Texas, ("Defendant"), and

files this Original Answer, and in support thereof would respectfully show this Honorable Comt

the following:

                                   I. GENERAL DENIAL

       Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies each and every, all and singular, the allegations contained within Plaintiffs' Original

Petition, and demands strict proof thereon by a preponderance of the credible evidence in

accordance with the Constitution and laws of the State of Texas.

                               II. AFFIRMATIVE DEFENSES

       Pleading in the affirmative, pursuant to Rule 94 of the Texas Rules of Civil Procedure,

Defendant alleges the following affirmative defenses:




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE I
    Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 20 of 30



       Defendant asse1is that any claims for punitive/exemplary damages are governed and

limited by Chapter 41 of the Texas Civil Practice & Remedies Code, including but not limited to,

§§ 41.003, 41.004, 41.006, 41.007 and 41.008.

       Defendant further asserts that punitive/exemplary damages cannot be sustained because

an award of punitive/exemplary damages under Texas law, subject to no predetermined limit

such as a maximum multiple of compensatory damages or a maximum amount on the amount of

punitive/exemplary damages that may be imposed, would violate Defendant's due process rights

guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution, would

violate Defendant's rights not to be subjected to an excessive fine in violation of the Eighth

Amendment to the United States Constitution, and would be improper under the common law

and public policies of the State of Texas, §§ 3 and 19 of the Texas Constitution. In addition,

Defendant asserts that any claims of the Plaintiffs for punitive/exemplary damages against

Defendant should be proved beyond a reasonable doubt under the Sixth Amendment to the

United States Constitution, as opposed to a mere preponderance of the evidence.

       Defendant asserts that punitive/exemplary damages are barred by the due process and

excessive fines provisions contained within the United States Constitution and Article I, §§ 3 and

19 of the Texas Constitution.

       Defendant also asse1is that claims for punitive/exemplary damages against Defendant

cannot be sustained because an award of punitive/exemplary damages in this case, combined

with   any   prior,   contemporaneous,    or   subsequent   judgment    against   Defendant    for

punitive/exemplary damages arising out of Defendant's acts or omissions, would constitute

impermissible multiple punishments for the same wrong in violation of Defendant's due process

and equal protection rights guaranteed by the Fifth and Fourteenth Amendments to the United




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 2
    Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 21 of 30



States Constitution, and would constitute double jeopardy in violation of the common law and

statutory law of the State of Texas, and Article I,§§ 3 and 19 of the Texas Constitution.

       Pleading further, Defendant specifically pleads that Plaintiffs are not entitled to recovery

of exemplary damages absent a showing of fraud or malice or a willful act or omission of gross

neglect on the part of Defendant, pursuant to Tex. Civ. Prac. & Rem. Code Ch. 41.

       Defendant further alleges all of the terms and provisions of the policy of insurance issued

to the Plaintiffs by Metropolitan Lloyds Insurance Company of Texas, including but not limited

to the following policy provisions:

       COVERAGE A - DWELLING
       l.  Dwelling Owners. If your dwelling is a one, two, three or four family dwelling,
           we cover:
           A.    the dwelling owned by you on the residence premises; and
           B.    structures, equipment and accessories attached to the dwelling. Swimming
                 pools not fully enclosed within the dwelling are covered under
                 COVERAGE B - PRIVATE STRUCTURES.

                                               ***
       COVERAGE B - PRIVATE STRUCTURES
       At the location of the residence premises:
       1.      we cover private structures owned by you and separated from the dwelling by
               clear space; or

                                              ***
       Structures connected to the dwelling by only a fence, utility line, or similar connection
       are considered to be private structures

       We do not cover private structures:
       1.    used or held for any business or commercial farming purposes; or
       2.    rented or held for rental to a person not a tenant of the dwelling, unless solely
             used as a private garage.

       This coverage does not apply to land, including land on which the private structures are
       located, or any costs required to replace, rebuild, stabilize or otherwise restore the land.

                                              ***


DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 3
   Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 22 of 30



                            CAUSES OF PROPERTY LOSS

                           SECTION I - LOSSES WE COVER
                                (SPECIAL PERILS)

     LOSS DEDUCTIBLE CLAUSE
     We will pay only when a loss exceeds the deductible amount shown in the Declarations.
     We will pay only that part of the loss over such stated deductible.

     We will pay only when a loss caused by hurricane windstorm exceeds the deductible
     amount shown in the Declarations as Hurricane Windstorm Loss deductible. We will pay
     only that part of the loss over such deductible. The deductible will apply to all Section I
     losses resulting from hurricane windstorm (including Loss of Use.)

     The person(s) named in the Declarations may change this deductible only at the policy
     anniversary date.

     Hurricane Windstorm "% Deductible"
     If the deductible is shown as a percentage (%), the dollar amount of the deductible is
     determined by multiplying the deductible percentage (%) shown by the amount of
     insurance for Coverage A (Coverage C for Renters and Condominium Owners).

     However, if a covered loss caused by fire, smoke, or explosion resulting from hurricane
     windstorm occurs, the policy loss deductible applies.

                                             ***
     COVERAGE A - DWELLING AND COVERAGE B - PRIVATE STRUCTURES

                                             ***
     COVERAGE C - PERSONAL PROPERTY
     We will pay for sudden and accidental direct physical loss or damage to the property
     described in Coverage C, when loss or damage is caused by SECTION 1 - BROAD
     NAMED PERILS, except as excluded in SECTION 1 - LOSSES WE DO NOT
     COVER.

                        SECTION I - BROAD NAMED PERILS

     Whenever Broad Named Perils is refetTed to in this policy, the following causes of loss
     will apply for sudden and accidental direct physical loss.

     Under the named perils listed below, we do not cover loss or damage to the property
     which results directly or indirectly from fungus and mold.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 4
   Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 23 of 30



     However, we do cover ensuing fungus and mold caused by or resulting from sudden and
     accidental:
     a.     discharge,
     b.     leakage,or
     c.     overflow
     of water or steam if the sudden and accidental discharge, leakage or overflow of water or
     steam loss would otherwise be covered under this policy.

     We do not cover any remediation treatment or remediation testing, whether or not
     associated with the repair or replacement of covered property.

     Remediation treatment means the reasonable and necessary treatment, removal or
     disposal of fungus and mold.

     Remediation testing includes any testing or investigation of either property or air to:
     a.      detect,
     b.      measure,
     c.      evaluate, or
     d.      confirm
     the absence, presence or level of fungus and mold whether performed prior to, during or
     after remediation treatment.

                                           ***

     2.     Windstorm or Hail
            We do not pay for loss to the interior of a building or to personal property inside,
            caused by rain, snow, sleet, sand or dust unless the wind or hail first damages the
            roof or walls and the wind forces rain, snow, sleet, sand or dust through the
            opening.

                                           ***

                     SECTION I - LOSSES WE DO NOT COVER

      I.    We do not insure for loss caused directly or indirectly by any of the following.
            Such loss is excluded regardless of any other cause or event contributing
            concurrently or in any sequence to the loss. These exclusions apply whether or not
            the loss event results in widespread damage or affects a substantial area.

                                           ***

            D.     Water damage, meaning any loss caused by, resulting from, contributed
                  to or aggravated by:

                   1.      flood, surface water, waves, tidal water or overflow of any body of
                           water, or spray from any of these, whether or not driven by wind;



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 5
   Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 24 of 30



                 2.     water or water-borne material which backs up through sewers or
                        drains, or which overflows or is discharged from a sump pump,
                        sump pump well or other system designed to remove subsurface
                        water which is drained from the foundation area; or
                 3.     water or water-borne material below the surface of the ground,
                        including water which exerts pressure on, or flows, seeps or leaks
                        through any part of a building, sidewalk, foundation, driveway,
                        swimming pool or other structure of water which causes earth
                        movement

                 This exclusion applies whether or not the water damage is caused by or
                 results from human or animal forces or any act of nature.

                 However, we pay for direct loss that ensues after water damage if caused
                 by fire, theft or explosion and then we pay for only the ensuing loss.

                 Water damage to property described in Coverage C away from a premises
                 or location owned, rented, occupied or controlled by you is excluded even
                 if weather conditions contribute in any way to produce the loss.

           E.    Earth Movement, meaning any loss caused by, resulting from,
                 contributed to or aggravated by events that include, but are not limited to:

                 I.     earthquake and earthquake aftershocks;
                 2.     volcanic eruption and volcanic effusion;
                 3.     sinkhole;
                 4.     subsidence;
                 5.     mudslide including landslide, mudflow, debris flow, avalanche or
                        sediment;
                 6.     erosion or excavation collapse;
                 7.     except as specifically provided by this endorsement, the sinking,
                        nsmg, shifting, expanding, bulging, cracking, settling or
                        contracting of the earth, soil or land; and
                 8.     volcanic explosion and lava flow, except as granted under
                        SECTION I - ADDITIONAL COVERAGES for Volcanic
                        Action.

                 This exclusion applies whether or not the earth movement is combined
                 with water or caused by or results from human or animal forces or any act
                 of nature.

                 However, we pay for direct loss that ensues after earth movement if
                 caused by fire, explosion other than explosion of a volcano, theft, or
                 breakage of glass or safety glazing material and then we pay for only the
                 ensuing loss.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 6
   Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 25 of 30




                                           ***
           H.     Neglect by you to use all reasonable means to save and preserve property
                  at and after the time of a loss.

                                           ***
     2.    We do not insure under any coverage for any loss consisting of one or more of the
           items below. However, we pay for any ensuing loss unless the ensuing loss is
           itself excluded by any other provision in this policy. Further, we do not insure for
           loss described in Exclusion I. above and Exclusions 3. below regardless of
           whether one or more of the items below (a) directly or indirectly cause, contribute
           to or aggravate the loss; or (b) occur before, at the same time, or after the loss or
           any other cause of the loss. The items are:

           A.     conduct, act, failure to act, or decision of any person, group, organization
                  or governmental body whether intentional, wrongful, negligent or without
                  fault;
           B.     defective, inadequate, faulty or unsound:
                          I.      planning, zoning, development, surveying, siting;
                          2.      design, specifications, workmanship, repair, construction,
                              renovation, remodeling, grading, compaction;
                          3.      materials used in repair, construction, renovation or
                              remodeling; or
                          4.      maintenance;
                  of any property whether on or off the residence premises. Property
                  includes land, structures or improvements of any kind; and
           C.     weather conditions.

                  However, this exclusion only applies if weather conditions contribute in
                  any way with an excluded event or cause ofloss to produce the loss.

     3.    We do not cover loss or damage to the property described in Coverage A. and
           Coverage B which results directly or indirectly from any of the following:

           A.     wear and tear, marring, scratching, aging, deterioration, corrosion, rust,
                  mechanical breakdown, latent defect, inherent vice, or any quality in
                  property that causes it to damage or destroy itself;

           B.     fungus and mold.
                  However, we do cover ensuing fungus and mold caused by or resulting
                  from sudden and accidental:
                  a.     discharge,
                  b.     leakage, or
                  c.     overflow




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER - PAGE 7
    Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 26 of 30



                       of water or stream if the sudden and accidental discharge, leakage or
                       overflow of water or steam loss would otherwise be covered under this
                       policy.

                       We do not cover any remediation treatment or remediation testing,
                       whether or not associated with the repair or replacement of covered
                       property.

                       Remediation treatment means the reasonable and necessary treatment,
                       removal or disposal of fungus and mold.

                       Remediation testing includes any testing or investigation of either property
                       or air to:
                       a.       detect,
                       b.       measure,
                       c.       evaluate, or
                       d.       confirm
                       the absence, presence or level of fungus and mold whether performed
                       prior to, during or after remediation treatment.

               C.      settling, cracking, shrinking, bulging, or expansion of bulkheads,
                       pavements, patios, foundations, footings, supports, walls, floors, roofs, or
                       ceilings;
                                                ***
               We pay for any direct loss that follows items A. through I. to property described
               in Coverages A and B not otherwise excluded or excepted in this policy and then
               we pay for only the ensuing loss. If a covered water loss follows, we will pay the
               cost of tearing out and replacing any part of the building necessary to repair the
               plumbing or appliance, but we do not cover loss to the plumbing or appliance
               from which the water escaped.

                                                ***
       Pleading further, Defendant would also assert that Plaintiffs failed to comply with the

terms and conditions of the insurance policy issued by Metropolitan Lloyds Insurance Company

of Texas to the Plaintiffs. Specifically, the subject insurance policy provides as follows:

                                   PROPERTY CONDITIONS

                                   SECTION I- CONDITIONS

                                                ***


DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER· PAGE 8
   Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 27 of 30



     2.    What you Must do After a Loss. We have no obligations to provide coverage
           under this policy if you or your representative fail to comply with the following
           duties and the failure to comply is prejudicial to us:

           A.     Promptly notify us or our representative.
                  In case of theft, promptly notify the police.
                  In case of loss under the credit card or electronic fund transfer card
                  coverage, promptly notify the issuing company or bank.

           B.     Protect the property from further damage, make reasonable and necessary
                  repairs required to protect the property and keep a record of necessary
                  expenditures.

           C.     Cooperate with us in the investigation of a claim.

                                          ***
           E.     At any reasonable time and place we designate, and as often as we
                  reasonably require:
                  1.     show us the damaged property;
                  2.     submit to questions concerning the loss under oath while not in the
                         presence of any other person defined as "you", and sign and swear
                         to the answers; and

                                          ***
           F.     Within 90 days after our request, the named insured must file with us a
                  signed and sworn proof of loss, stating to the best of your knowledge:
                  1.     the time and cause of loss;
                  2.     your interest and that of any other person in the property involved
                         and all encumbrances on the property;
                  3.     a description of each item, including all information contained in
                         the inventory described above;
                  4.     a description of other insurance policies that might apply to the
                         loss;
                  5.     any changes in ownership, use, possession or location of the
                         prope1ty that took place since this policy was issued;
                  6.     if loss is to a building, who occupied it at the time of loss, what the
                         purposes of such occupancy were, and whether the building stood
                         on leased ground;
                  7.     specifications of any damaged building, fixture or machinery and
                         detailed estimates for repair of the damage;
                  8.     receipts for additional living expenses you incur and records
                         supp01ting the fair rental value; and
                  9.     evidence or affidavit supporting a claim under SECTION 1 -
                         ADDITIONAL COVERAGES for Credit Card, Electronic



DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 9
    Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 28 of 30



                              Fund Transfer Card, Forger and Counterfeit Money, stating
                              the amount and cause of loss.

                                              ***
       7.     Appraisal. If you and we fail to agree on the amount of loss, either you or we can
              make a written demand for an appraisal of the loss. Each party will select a
              competent appraiser and notify the other within 20 days of the appraiser's
              identity. The two appraisers will select a competent and impartial umpire. If the
              two appraisers are unable to select an umpire within 15 days, you or we can
              request that the choice of an umpire be made by a judge of a court of record in the
              state where the residence premises is located.

              The appraisers will separately set the amount of loss determining the full
              replacement cost and actual cash value for each item as needed. If the appraisers
              submit a written report of an agreement to us, the amount agreed upon will be the
              amount of the loss. If they fail to agree, they will submit their differences to the
              umpire. The written award by two of these three people for any item will set the
              amount of loss and is binding on you and us when filed with us.

              You will pay the appraiser selected by you. We will pay the appraiser selected by
              us. You and we will split the other expenses of appraisal and the fee of the
              umpire.

              With regard to Appraisal, the term "you" applies only to the named insured,
              including spouse if a resident of the same household.

                                                  ***
       Pleading further, Plaintiffs failed to promptly repair the subject property and based upon

information and belief, have not performed necessary repairs to the property.

       Defendant asserts as an affirmative defense that it is incumbent on Plaintiffs to

segregate their covered damages, if any, due to any windstorm or hail that allegedly occurred on

or about May 26, 2018, from any other pre-existing and/or wind/hail related damages.

       As an additional affirmative defense, Defendant asserts that Plaintiffs' damages at issue

in this lawsuit, if any, are due to intervening, superseding causes wholly unrelated to Defendant

and over which Defendant has and exercised no control.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 10
    Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 29 of 30



       Defendant affirmatively pleads that the damages sought by this lawsuit against it were,

in whole or in part, caused by the neglect and/or intent and/or omissions of Plaintiffs and/or third

person(s) over whom Defendant did not control, had no right of control, and/or no duty over

which to exercise control. Plaintiffs' and/or these third person(s)' acts and/or omissions were

the sole proximate cause, sole producing cause, proximate cause, or a cause of the injuries and

damages alleged by Plaintiffs and cannot be attributed to Defendant.

       For further affirmative defense, Defendant asserts comparative fault.

       For further affirmative defense, Defendant asserts contributory negligence and

proportionate responsibility as a bar to Plaintiffs' claims.

       By way of additional affirmative defense, Defendant asserts that Plaintiffs' damages, if

any, were caused by a new and independent cause or causes not reasonably foreseeable by

Defendant. This new and independent cause(s) was the immediate and efficient cause of injury,

if any, to Plaintiffs. The acts or omissions alleged by Plaintiffs against Defendant were remote

and were not the proximate or producing cause of any of any of Plaintiffs' alleged damages.

       Defendant affirmatively pleads the fortuity doctrine as a bar to recovery. Plaintiffs

cannot recover against Defendant for any pre-existing damages and/or damages that were

already losses-in-progress.

       By way of additional affirmative defense, Defendant asserts that Plaintiffs are barred

from recovery under the doctrine of concurrent causation.

       As an additional defense, Defendant assetts the doctrine of excessive demand. In addition

and without waiving the foregoing, Plaintiffs' right, if any, to an award of attorney's fees is

governed by application of TEX. !NS. CODE § 542A.007.




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER· PAGE II
      Case 4:19-cv-03943 Document 1-1 Filed on 10/10/19 in TXSD Page 30 of 30



                                         III. JURY DEMAND

           Defendant demands trial by jury.

           WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiffs take

nothing against Defendant, and that Defendant go henceforth without day, with its costs, and for

such other and further relief, both at law and in equity, specific and general, to which Defendant

may show itself to be justly entitled.

                                                 Respectfully submitted,

                                                 STACY I CONDER I ALLEN LLP



                                                 By:----------
                                                  T. Glenn Ingram
                                                  State Bar No. 24007423
                                                  Dennis D. Conder
                                                  State Bar No. 04656400

                                                 901 Main Street, Suite 6200
                                                 Dallas, Texas 75202
                                                 (214) 748-5000
                                                 (214) 748-1421 FAX
                                                 'Ii                             HYPERLINK
                                                 ''mailto:conder@stacyconder.com"
                                                 ion~fif§M6¥§:wfillu@rnlilENDANT
                                                 METROPOLITAN LLOYDS INSURANCE
                                                 COMPANY OF TEXAS

                                     CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 3rd day of October, 2019, a copy of the
foregoing was delivered to counsel for Plaintiffs pursuant to the Texas Rules of Civil Procedure.




                                                       T. Glenn Ingram
PAN/PLDG/632071. i/00!466. \ 9\ 92




DEFENDANT METROPOLITAN LLOYDS INSURANCE
COMPANY OF TEXAS' ORIGINAL ANSWER- PAGE 12
